Exhibit 10.1

CONCHO RESOURCES INC.

2019 STOCK INCENTIVE PLAN

I. PURPOSE OF THE STOCK INCENTIVE PLAN; PRIOR PLANS

The purpose of the CONCHO RESOURCES INC. 2019 STOCK INCENTIVE PLAN (the “Stock
Incentive Plan”) is to provide a means through which CONCHO RESOURCES INC., a
Delaware corporation (the “Company”), and its Affiliates may attract and retain
able persons to serve as Directors or Consultants or to enter the employ of the
Company and its Affiliates and to provide a means whereby those individuals upon
whom the responsibilities of the successful administration and management of the
Company and its Affiliates rest, and whose present and potential contributions
to the Company and its Affiliates are of importance, can acquire and maintain
stock ownership or other awards, thereby strengthening their concern for the
welfare of the Company and its Affiliates and their desire to remain employed
by, or continue providing services to, the Company and its Affiliates. A further
purpose of the Stock Incentive Plan is to provide such individuals with
additional incentive and reward opportunities designed to enhance the profitable
growth of the Company and its Affiliates. Accordingly, the Stock Incentive Plan
provides for granting Incentive Stock Options, Options that do not constitute
Incentive Stock Options, Restricted Stock Awards, Performance Awards, or any
combination of the foregoing, as is best suited to the circumstances of the
particular employee, Consultant, or Director as provided herein.

The Stock Incentive Plan as set forth herein constitutes an amendment and
restatement of the Company’s 2015 Stock Incentive Plan as in effect immediately
prior to the Effective Date (the “Prior Plan”). The Prior Plan constituted an
amendment and restatement of the Company’s 2006 Stock Incentive Plan as amended
and restated effective as of April 19, 2012 (the “2012 Plan”). The 2012 Plan
constituted an amendment and restatement of the Company’s 2006 Stock Incentive
Plan as originally adopted in 2006 (the “2006 Plan”), which originally adopted
plan constituted an amendment and restatement of the Concho Equity Holdings
Corp. 2004 Stock Option Plan (the “2004 Plan”). Except as provided in the
following sentence, the Stock Incentive Plan shall supersede and replace in its
entirety the Prior Plan. Notwithstanding any provisions herein to the contrary,
(a) each stock option granted under the 2004 Plan prior to June 1, 2006, shall
be subject to the terms and provisions applicable to such stock option under the
2004 Plan, as in effect immediately prior to June 1, 2006, subject to
adjustments in the number and class of shares of capital stock subject to each
such stock option, and in the exercise price thereof, in connection with the
Company’s assumption of the 2004 Plan and such stock option, as provided in the
2006 Plan, and (b) each other award granted under the Prior Plan prior to the
Effective Date shall be subject to the terms and provisions applicable to such
award under the Prior Plan as in effect immediately prior to the Effective Date,
except that any such award that is an Option shall also be subject to the
provisions of Paragraph VII(f) of the Plan.

 

1



--------------------------------------------------------------------------------

II. DEFINITIONS

The following definitions shall be applicable throughout the Stock Incentive
Plan unless specifically modified by any paragraph:

“Affiliate” means any corporation, partnership, limited liability company or
partnership, association, trust, or other organization which, directly or
indirectly, controls, is controlled by, or is under common control with, the
Company. For purposes of the preceding sentence, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (i) to vote more than 50% of
the securities having ordinary voting power for the election of directors of the
controlled entity or organization or (ii) to direct or cause the direction of
the management and policies of the controlled entity or organization, whether
through the ownership of voting securities or by contract or otherwise.

“Award” means, individually or collectively, any Option, Restricted Stock Award,
or Performance Award.

“Board” means the Board of Directors of the Company.

“Code” means the Internal Revenue Code of 1986, as amended. Reference in the
Stock Incentive Plan to any section of the Code shall be deemed to include any
amendments or successor provisions to such section and any regulations under
such section.

“Committee” means a committee of the Board that is selected by the Board as
provided in Paragraph IV(a).

“Common Stock” means the common stock, par value $0.001 per share, of the
Company, or any security into which such common stock may be changed by reason
of any transaction or event of the type described in Paragraph X.

“Company” means Concho Resources Inc., a Delaware corporation.

“Consultant” means any person who is not an employee or a Director and who is
providing advisory or consulting services to the Company or any Affiliate.

“Corporate Change” shall have the meaning assigned to such term in Paragraph
X(c) of the Stock Incentive Plan.

“Director” means an individual who is a member of the Board.

“Effective Date” means March 25, 2019.

An “employee” means any person (including a Director) in an employment
relationship with the Company or any Affiliate.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means, as of any specified date, the mean of the high and
low sales prices of the Common Stock, if the Common Stock is listed on a
national stock exchange registered under section 6(a) of the Exchange Act,
reported on the stock exchange composite tape on that date (or such other
reporting service approved by the Committee); or, if no prices are reported on
that date, on the last preceding date on which such prices of the Common Stock
are so reported.

 

2



--------------------------------------------------------------------------------

If the Common Stock is traded over the counter at the time a determination of
its fair market value is required to be made hereunder, its fair market value
shall be deemed to be equal to the average between the reported high and low or
closing bid and asked prices of Common Stock on the most recent date on which
Common Stock was publicly traded. In the event Common Stock is not publicly
traded at the time a determination of its value is required to be made
hereunder, the determination of its fair market value shall be made by the
Committee in such manner as it deems appropriate and as is consistent with the
requirements of section 409A of the Code.

“Incentive Stock Option” means an incentive stock option within the meaning of
section 422 of the Code.

“Option” means an Award granted under Paragraph VII of the Stock Incentive Plan
and includes both Incentive Stock Options to purchase Common Stock and Options
that do not constitute Incentive Stock Options to purchase Common Stock.

“Option Agreement” means a written agreement between the Company and a
Participant with respect to an Option.

“Participant” means an employee, Consultant, or Director who has been granted an
Award.

“Performance Award” means an Award granted under Paragraph IX of the Stock
Incentive Plan.

“Performance Award Agreement” means a written agreement between the Company and
a Participant with respect to a Performance Award.

“Performance Measure” means one or more performance measures established by the
Committee that are based on (i) the price of a share of Common Stock,
(ii) earnings per share, (iii) market share, (iv) revenues or sales, (v) net
income or net income margin (before or after taxes), (vi) cash flow, cash flow
from operations or return on investment, (vii) earnings or earnings margin
before or after interest, taxes, depreciation, amortization, exploration and/or
abandonment costs, (viii) economic value added, (ix) return on capital, assets,
net assets or equity, (x) operating income, operating income margin or operating
margin, (xi) debt level or debt reduction, (xii) cost reduction targets,
(xiii) the amount of oil and/or gas reserves, (xiv) oil and/or gas reserve
additions and/or replacements, (xv) costs of finding and/or developing oil
and/or gas reserves, (xvi) oil and/or gas replacement ratios, (xvii) oil and/or
gas production or production growth, (xviii) total stockholders’ return,
(xix) capital expenditures, (xx) lease operating expenses, (xxi) general and
administrative expenses, (xxii) net asset value, (xxiii) operating costs, or
(xxiv) any combination of the foregoing. The performance measures described in
the preceding sentence may be absolute, relative to one or more other companies,
relative to one or more indexes, or measured by reference to the Company alone,
one or more business units or Affiliates of the Company alone, or the Company
together with one or more of its business units or Affiliates. In addition,
subject to any limitations under section 162(m) of the Code, such performance
measures may be subject to adjustment by the Committee for changes in accounting
principles, to satisfy regulatory requirements and other specified
extraordinary, unusual or infrequent items or events.

 

3



--------------------------------------------------------------------------------

“Restricted Stock Agreement” means a written agreement between the Company and a
Participant with respect to a Restricted Stock Award.

“Restricted Stock Award” means an Award granted under Paragraph VIII of the
Stock Incentive Plan.

“Rule 16b-3” means Securities Exchange Commission Rule 16b-3 promulgated under
the Exchange Act, as such may be amended from time to time, and any successor
rule, regulation, or statute fulfilling the same or a similar function.

“Stock Incentive Plan” means the Concho Resources Inc. 2019 Stock Incentive
Plan, as amended from time to time.

III. EFFECTIVE DATE AND DURATION OF THE STOCK INCENTIVE PLAN

This amendment and restatement of the Stock Incentive Plan shall be effective as
of the Effective Date, provided this amendment and restatement is approved by
the stockholders of the Company at the 2019 annual meeting of the Company’s
stockholders. If this amendment and restatement is not so approved by the
stockholders, then this amendment and restatement shall be void ab initio, and
the Stock Incentive Plan shall continue in effect as if this amendment and
restatement had not occurred, and any awards previously granted under the Stock
Incentive Plan shall continue in effect under the terms of the grant; provided,
further, that thereafter awards may continue to be granted pursuant to the terms
of the Stock Incentive Plan, as in effect prior to this amendment and
restatement and as may be otherwise amended hereafter. No further Awards may be
granted under the Stock Incentive Plan after 10 years from the Effective Date.
The Stock Incentive Plan shall remain in effect until all Options granted under
the Stock Incentive Plan have been exercised or expired, all Restricted Stock
Awards granted under the Stock Incentive Plan have vested or been forfeited, and
all Performance Awards have been satisfied or expired.

IV. ADMINISTRATION

(a)    Composition of Committee. The Stock Incentive Plan shall be administered
by a committee of, and appointed by, the Board that shall be comprised solely of
two or more Directors who are both (i) outside Directors (within the meaning of
section 162(m) of the Code and applicable interpretive authority thereunder) and
(ii) non-employee Directors (within the meaning of Rule 16b-3).

(b)    Powers. Subject to the express provisions of the Stock Incentive Plan,
the Committee shall have authority, in its discretion, to determine which
employees, Consultants, or Directors shall receive an Award, the time or times
when such Award shall be made, the type of Award that shall be made, the number
of shares of Common Stock to be subject to each Option or Restricted Stock
Award, and the number of shares of Common Stock to be subject to or the value of
each Performance Award. In making such determinations, the Committee shall take
into account the nature of the services rendered by the respective employees,
Consultants, or Directors, their present and potential contribution to the
Company’s success, and such other factors as the Committee in its sole
discretion shall deem relevant.

 

4



--------------------------------------------------------------------------------

(c)    Additional Powers. The Committee shall have such additional powers as are
delegated to it by the other provisions of the Stock Incentive Plan. Subject to
the express provisions of the Stock Incentive Plan, this shall include the power
to construe the Stock Incentive Plan and the respective agreements executed
hereunder, to prescribe, amend, suspend or waive rules and regulations relating
to the Stock Incentive Plan, to determine the terms, restrictions, and
provisions of the agreement relating to each Award, including such terms,
restrictions, and provisions as shall be requisite in the judgment of the
Committee to cause designated Options to qualify as Incentive Stock Options, and
to make all other determinations necessary or advisable for administering the
Stock Incentive Plan. The Committee may correct any defect or supply any
omission or reconcile any inconsistency in the Stock Incentive Plan or in any
agreement relating to an Award in the manner and to the extent the Committee
shall deem expedient to carry the Stock Incentive Plan or any such agreement
into effect. All determinations and decisions made by the Committee on the
matters referred to in this Paragraph IV and in construing the provisions of the
Stock Incentive Plan shall be conclusive.

(d)    Delegation of Authority by the Committee. Notwithstanding the preceding
provisions of this Paragraph IV or any other provision of the Stock Incentive
Plan to the contrary, subject to the constraints of applicable law, the
Committee may from time to time, in its sole discretion, delegate to the Chief
Executive Officer of the Company the administration (or interpretation of any
provision) of the Stock Incentive Plan, and the right to grant Awards under the
Stock Incentive Plan, insofar as such administration (and interpretation) and
power to grant Awards relates to any person who is not then subject to section
16 of the Exchange Act (including any successor section to the same or similar
effect). Any such delegation may be effective only so long as the Chief
Executive Officer of the Company is a member of the Board, and the Committee may
revoke such delegation at any time. The Committee may put any conditions and
restrictions on the powers that may be exercised by the Chief Executive Officer
of the Company upon such delegation as the Committee determines in its sole
discretion. In the event of any conflict in a determination or interpretation
under the Stock Incentive Plan as between the Committee and the Chief Executive
Officer of the Company, the determination or interpretation, as applicable, of
the Committee shall be conclusive.

V. SHARES SUBJECT TO THE STOCK INCENTIVE PLAN; AWARD LIMITS; GRANT OF AWARDS

(a)    Shares Subject to the Stock Incentive Plan and Award Limits. Subject to
adjustment in the same manner as provided in Paragraph X with respect to shares
of Common Stock subject to Options then outstanding, the aggregate maximum
number of shares of Common Stock that may be issued under the Stock Incentive
Plan, and the aggregate maximum number of shares of Common Stock that may be
issued under the Stock Incentive Plan through Incentive Stock Options, shall not
exceed 15,000,000 shares (which number includes the number of shares of Common
Stock previously issued pursuant to an award (or made subject to an award that
has not expired or been terminated) granted under the Prior Plan, the 2012 Plan,
the 2006 Plan or the 2004 Plan). Shares shall be deemed to have been issued
under the Stock Incentive Plan only to the extent actually issued and delivered
pursuant to an Award. To the extent that an Award lapses or the rights of its
holder terminate, any shares of Common Stock subject to such Award shall again
be available for the grant of an Award under the Stock Incentive Plan. In
addition, shares issued under the Stock Incentive Plan and forfeited back to the
Stock Incentive Plan, shares

 

5



--------------------------------------------------------------------------------

surrendered in payment of the exercise price or purchase price of an Award, and
shares withheld for payment of applicable employment taxes and/or withholding
obligations associated with an Award shall again be available for the grant of
an Award under the Stock Incentive Plan. Notwithstanding any provision in the
Stock Incentive Plan to the contrary, (i) the maximum number of shares of Common
Stock that may be subject to Awards denominated in shares of Common Stock
granted under the Stock Incentive Plan to any one individual during the period
beginning on the Effective Date and ending on the last day of the term of the
Stock Incentive Plan may not exceed 50% of the number of additional shares made
subject to the Stock Incentive Plan effective as of the Effective Date (subject
to adjustment from time to time in accordance with the provisions of the Stock
Incentive Plan) and (ii) the maximum amount of compensation that may be paid
under all Performance Awards that are not denominated in shares of Common Stock
(including the Fair Market Value of any shares of Common Stock paid in
satisfaction of such Performance Awards) granted to any one individual during
any calendar year may not exceed $15,000,000, and any payment due with respect
to a Performance Award shall be paid no later than 10 years after the date of
grant of such Performance Award. The limitations set forth in the preceding
sentence shall be applied in a manner that will permit Awards that are intended
to provide “performance-based” compensation for purposes of section 162(m) of
the Code to satisfy the requirements of such section, including, without
limitation, counting against such maximum number of shares, to the extent
required under section 162(m) of the Code and applicable interpretive authority
thereunder, any shares subject to Awards granted to employees that are canceled
or repriced. In addition, and notwithstanding any provision herein to the
contrary, the aggregate grant date fair value (computed as of the date of grant
in accordance with applicable financial accounting rules) of all Awards granted
to any individual, non-employee Director during any single calendar year
beginning on or after January 1, 2019 shall not exceed $600,000; provided,
however, that such limitation shall be (x) $900,000 in the first year an
individual becomes a non-employee Director and (y) determined without regard to
grants of Awards, if any, made to a non-employee director during any period in
which such individual was an employee or Consultant.

(b)    Grant of Awards. The Committee may from time to time grant Awards to one
or more employees, Consultants, or Directors determined by it to be eligible for
participation in the Stock Incentive Plan in accordance with the terms of the
Stock Incentive Plan.

(c)    Stock Offered. Subject to the limitations set forth in Paragraph V(a),
the stock to be offered pursuant to the grant of an Award may be authorized but
unissued Common Stock or Common Stock previously issued and outstanding and
reacquired by the Company. Any of such shares that remain unissued and that are
not subject to outstanding Awards at the termination of the Stock Incentive Plan
shall cease to be subject to the Stock Incentive Plan but, until termination of
the Stock Incentive Plan, the Company shall at all times make available a
sufficient number of shares to meet the requirements of the Stock Incentive
Plan. The shares of the Company’s stock to be issued pursuant to any Award may
be represented by physical stock certificates or may be uncertificated.
Notwithstanding references in the Stock Incentive Plan to certificates, the
Company may deliver uncertificated shares of Common Stock in connection with any
Award.

 

6



--------------------------------------------------------------------------------

VI. ELIGIBILITY

Awards may be granted only to persons who, at the time of grant, are employees,
Consultants, or Directors. An Award may be granted on more than one occasion to
the same person, and, subject to the limitations set forth in the Stock
Incentive Plan, such Award may include an Incentive Stock Option, an Option that
is not an Incentive Stock Option, a Restricted Stock Award, a Performance Award,
or any combination thereof.

VII. STOCK OPTIONS

(a)    Option Period. The term of each Option shall be as specified by the
Committee at the date of grant, but in no event shall an Option be exercisable
after the expiration of 10 years from the date of grant.

(b)    Limitations on Exercise of Option. An Option shall be exercisable in
whole or in such installments and at such times as determined by the Committee.

(c)    Special Limitations on Incentive Stock Options. An Incentive Stock Option
may be granted only to an individual who is employed by the Company or any
“parent corporation” or “subsidiary corporation” (as such terms are defined in
section 424 of the Code) of the Company at the time the Option is granted. To
the extent that the aggregate fair market value (determined at the time the
respective Incentive Stock Option is granted) of stock with respect to which
Incentive Stock Options are exercisable for the first time by an individual
during any calendar year under all incentive stock option plans of the Company
and its parent and subsidiary corporations, within the meaning of section 424 of
the Code, exceeds $100,000 or such other amount as may be prescribed under
section 422 of the Code or applicable regulations or rulings from time to time,
such Incentive Stock Options shall be treated as Options that do not constitute
Incentive Stock Options. The Committee shall determine, in accordance with
applicable provisions of the Code, Treasury regulations, and other
administrative pronouncements, which of a Participant’s Incentive Stock Options
will not constitute Incentive Stock Options because of such limitation and shall
notify the Participant of such determination as soon as practicable after such
determination. No Incentive Stock Option shall be granted to an individual if,
at the time the Option is granted, such individual owns stock possessing more
than 10% of the total combined voting power of all classes of stock of the
Company or of its parent or subsidiary corporation, within the meaning of
section 422(b)(6) of the Code, unless (i) at the time such Option is granted,
the option price is at least 110% of the Fair Market Value of the Common Stock
subject to the Option and (ii) such Option by its terms is not exercisable after
the expiration of five years from the date of grant. Except as otherwise
provided in sections 421 or 422 of the Code, an Incentive Stock Option shall not
be transferable otherwise than by will or the laws of descent and distribution
and shall be exercisable during the Participant’s lifetime only by such
Participant or the Participant’s guardian or legal representative.

(d)    Option Agreement. Each Option shall be evidenced by an Option Agreement
in such form and containing such provisions not inconsistent with the provisions
of the Stock Incentive Plan as the Committee from time to time shall approve,
including, without limitation, provisions to qualify an Option as an Incentive
Stock Option under section 422 of the Code. Each Option Agreement shall specify
the effect of termination of (i) employment, (ii) the

 

7



--------------------------------------------------------------------------------

consulting or advisory relationship, or (iii) membership on the Board, as
applicable, on the exercisability of the Option. An Option Agreement may provide
for the payment of the option price, in whole or in part, by the delivery of a
number of shares of Common Stock (plus cash if necessary) having a Fair Market
Value equal to such option price. Moreover, an Option Agreement may provide for
a “cashless exercise” of the Option by establishing procedures satisfactory to
the Committee with respect thereto. The terms and conditions of the respective
Option Agreements need not be identical. The Committee may, in its sole
discretion, amend an outstanding Option Agreement from time to time in any
manner that is not inconsistent with the provisions of the Stock Incentive Plan
(including, without limitation, an amendment that accelerates the time at which
the Option, or a portion thereof, may be exercisable), provided that, except as
otherwise provided in the Stock Incentive Plan or the applicable Option
Agreement, any such amendment shall not materially reduce the rights of a
Participant without the consent of such Participant.

(e)    Option Price and Payment. The price at which a share of Common Stock may
be purchased upon exercise of an Option shall be determined by the Committee
but, subject to the special limitations on Incentive Stock Options set forth in
Paragraph VII(c) and to adjustment as provided in Paragraph X, such purchase
price shall not be less than the Fair Market Value of a share of Common Stock on
the date such Option is granted. The Option or portion thereof may be exercised
by delivery of an irrevocable notice of exercise to the Company, as specified by
the Committee. The purchase price of the Option or portion thereof shall be paid
in full in the manner prescribed by the Committee. Separate stock certificates
shall be issued by the Company for those shares acquired pursuant to the
exercise of an Incentive Stock Option and for those shares acquired pursuant to
the exercise of any Option that does not constitute an Incentive Stock Option.

(f)    Restrictions on Repricing of Options. Subject to the provisions of
Paragraph X, the terms of outstanding Option Agreements may not be amended
without the approval of the stockholders of the Company so as to (i) reduce the
option price of any outstanding Options, (ii) grant a new Option or other Award
in substitution for, or upon the cancellation of, any previously granted Option
that has the effect of reducing the exercise price thereof, (iii) exchange any
Option for shares of Common Stock, cash or other consideration when the exercise
price per share of Common Stock under such Option exceeds the Fair Market Value
of the underlying shares, or (iv) take any other action that would be considered
a “repricing” of an Option under the listing standards of the New York Stock
Exchange or, if the Common Stock is not then-listed on such exchange, to the
extent applicable, on any other national securities exchange on which the Common
Stock is listed. Subject to Paragraph X and the last sentence of
Paragraph VII(d), the Committee shall have the authority, without the approval
of the stockholders of the Company, to amend any outstanding Award to increase
the per share exercise price of any outstanding Options or to cancel and replace
any outstanding Options with the grant of Options having a per share exercise
price that is equal to or greater than the per share exercise price of the
original Options.

(g)    Stockholder Rights and Privileges. The Participant shall be entitled to
all the privileges and rights of a stockholder only with respect to such shares
of Common Stock as have been purchased under the Option and for which shares of
stock have been delivered to the Participant.

 

8



--------------------------------------------------------------------------------

(h)    Options in Substitution for Options Granted by Other Employers. Options
may be granted under the Stock Incentive Plan from time to time in substitution
for options held by individuals providing services to corporations or other
entities who become employees, Consultants, or Directors as a result of a merger
or consolidation or other business transaction with the Company or any
Affiliate.

VIII. RESTRICTED STOCK AWARDS

(a)    Forfeiture Restrictions to be Established by the Committee. Shares of
Common Stock that are the subject of a Restricted Stock Award shall be subject
to restrictions on transferability by the Participant and an obligation of the
Participant to forfeit and surrender the shares to the Company under certain
circumstances (the “Forfeiture Restrictions”). The Forfeiture Restrictions shall
be determined by the Committee in its sole discretion, and the Committee may
provide that the Forfeiture Restrictions shall lapse upon (i) the attainment of
one or more Performance Measures, (ii) the Participant’s continued employment
with the Company or one of its Affiliates or continued service as a Consultant
or Director for a specified period of time, (iii) the occurrence of any event or
the satisfaction of any other condition specified by the Committee in its sole
discretion, or (iv) a combination of any of the foregoing. Each Restricted Stock
Award may have different Forfeiture Restrictions, in the discretion of the
Committee.

(b)    Other Terms and Conditions. Unless provided otherwise in a Restricted
Stock Agreement, the Participant shall have the right to receive dividends with
respect to Common Stock subject to a Restricted Stock Award, to vote Common
Stock subject thereto, and to enjoy all other stockholder rights, except that
(i) the Participant shall not be entitled to delivery of the stock certificate
until the Forfeiture Restrictions have expired, (ii) the Company shall retain
custody of the stock until the Forfeiture Restrictions have expired, (iii) the
Participant may not sell, transfer, pledge, exchange, hypothecate, or otherwise
dispose of or encumber the stock until the Forfeiture Restrictions have expired,
(iv) a breach of the terms and conditions established by the Committee pursuant
to the Restricted Stock Agreement shall result in a forfeiture of the Restricted
Stock Award, and (v) with respect to the payment of any dividend with respect to
shares of Common Stock subject to a Restricted Stock Award directly to the
Participant, each such dividend shall be paid no later than the end of the
calendar year in which the dividends are paid to stockholders of such class of
shares or, if later, the fifteenth day of the third month following the date the
dividends are paid to stockholders of such class of shares. At the time a
Restricted Stock Award is granted, the Committee may, in its sole discretion,
prescribe additional terms, conditions, or restrictions relating to Restricted
Stock Awards, including, but not limited to, rules pertaining to the termination
of employment or service as a Consultant or Director (by retirement, disability,
death, or otherwise) of a Participant prior to expiration of the Forfeitures
Restrictions. Such additional terms, conditions, or restrictions shall be set
forth in a Restricted Stock Agreement made in conjunction with the Award.

(c)    Payment for Restricted Stock. The Committee shall determine the amount
and form of any payment for Common Stock received pursuant to a Restricted Stock
Award, provided that in the absence of such a determination, a Participant shall
not be required to make any payment for Common Stock received pursuant to a
Restricted Stock Award, except to the extent otherwise required by law.

 

9



--------------------------------------------------------------------------------

(d)    Committee’s Discretion to Accelerate Vesting of Restricted Stock Awards.
Subject to any limitations imposed under section 162(m) of the Code, the
Committee may, in its discretion and as of a date determined by the Committee,
fully vest any or all Common Stock awarded to a Participant pursuant to a
Restricted Stock Award and, upon such vesting, all Forfeiture Restrictions
applicable to such Restricted Stock Award shall terminate as of such date. Any
action by the Committee pursuant to this Subparagraph may vary among individual
Participants and may vary among the Restricted Stock Awards held by any
individual Participant.

(e)    Restricted Stock Agreements. At the time any Award is made under this
Paragraph VIII, the Company and the Participant shall enter into a Restricted
Stock Agreement setting forth each of the matters contemplated hereby and such
other matters as the Committee may determine to be appropriate. The terms and
provisions of the respective Restricted Stock Agreements need not be identical.
Subject to the restriction set forth in the first sentence of Subparagraph
(d) above, the Committee may, in its sole discretion, amend an outstanding
Restricted Stock Agreement from time to time in any manner that is not
inconsistent with the provisions of the Stock Incentive Plan, provided that,
except as otherwise provided in the Stock Incentive Plan or the applicable
Restricted Stock Agreement, any such amendment shall not materially reduce the
rights of a Participant without the consent of such Participant.

IX. PERFORMANCE AWARDS

(a)    Performance Period. The Committee shall establish, with respect to and at
the time of each Performance Award, the number of shares of Common Stock subject
to, or the maximum value of, the Performance Award and the performance period
over which the performance applicable to the Performance Award shall be
measured.

(b)    Performance Measures. A Performance Award shall be awarded to a
Participant contingent upon future performance of the Company or any Affiliate,
division, or department thereof under a Performance Measure during the
performance period. With respect to Performance Awards that are intended to
constitute “performance-based” compensation under section 162(m) of the Code,
the Committee shall establish the initial Performance Measures applicable to
such performance within any time period required under section 162(m) of the
Code and applicable authority thereunder. The Committee, in its sole discretion,
may provide for an adjustable Performance Award value based upon the level of
achievement of Performance Measures.

(c)    Awards Criteria. In determining the value of Performance Awards, the
Committee shall take into account a Participant’s responsibility level,
performance, potential, other Awards, and such other considerations as it deems
appropriate. The Committee, in its sole discretion, may provide for a reduction
in the value of a Participant’s Performance Award during the performance period.

(d)    Payment. Following the end of the performance period, the holder of a
Performance Award shall be entitled to receive payment of an amount not
exceeding the number of shares of Common Stock subject to, or the maximum value
of, the Performance Award, based on the achievement of the Performance Measures
for such performance period, as determined and certified in writing by the
Committee. Payment of a Performance Award may be made in cash,

 

10



--------------------------------------------------------------------------------

Common Stock, or a combination thereof, as determined by the Committee. Payment
shall be made in a lump sum or in installments as prescribed by the Committee.
If a Performance Award covering shares of Common Stock is to be paid in cash,
such payment shall be based on the Fair Market Value of the Common Stock on the
payment date or such other date as may be specified by the Committee in the
Performance Award Agreement. A Participant shall not be entitled to the
privileges and rights of a stockholder with respect to a Performance Award
covering shares of Common Stock until payment has been determined by the
Committee and such shares have been delivered to the Participant.

(e)    Termination of Award. A Performance Award shall terminate if the
Participant does not remain continuously in the employ of the Company and its
Affiliates or does not continue to perform services as a Consultant or a
Director for the Company and its Affiliates at all times during the applicable
performance period through the payment date, except as may be determined by the
Committee.

(f)    Performance Award Agreements. At the time any Award is made under this
Paragraph IX, the Company and the Participant shall enter into a Performance
Award Agreement setting forth each of the matters contemplated hereby and such
additional matters as the Committee may determine to be appropriate, including,
in the discretion of the Committee, the payment of dividend equivalents on any
shares of Common Stock at the time of payment of the Performance Award (or at
such other time designated by the Committee) for the period beginning on the
date of grant and ending on the date of payment of the Performance Award (or for
such other period designated by the Committee). The terms and provisions of the
respective Performance Award Agreements need not be identical.

X. RECAPITALIZATION OR REORGANIZATION

(a)    No Effect on Right or Power. The existence of the Stock Incentive Plan
and the Awards granted hereunder shall not affect in any way the right or power
of the Board or the stockholders of the Company to make or authorize any
adjustment, recapitalization, reorganization, or other change in the Company’s
or any Affiliate’s capital structure or its business, any merger, consolidation
or other business combination of the Company or any Affiliate, any issue of debt
or equity securities ahead of or affecting Common Stock or the rights thereof,
the dissolution or liquidation of the Company or any Affiliate, any sale, lease,
exchange, or other disposition of all or any part of its assets or business, or
any other corporate act or proceeding.

(b)    Subdivision or Consolidation of Shares; Stock Dividends. The shares with
respect to which Awards may be granted are shares of Common Stock as presently
constituted, but if, and whenever, prior to the expiration of an Award
theretofore granted, the Company shall effect a subdivision or consolidation of
shares of Common Stock or the payment of a stock dividend on Common Stock
without receipt of consideration by the Company, the number of shares of Common
Stock with respect to which such Award may thereafter be exercised or satisfied,
as applicable, (i) in the event of an increase in the number of outstanding
shares, shall be proportionately increased, and the purchase price per share, if
any, shall be proportionately reduced, and (ii) in the event of a reduction in
the number of outstanding shares, shall be proportionately reduced, and the
purchase price per share, if any, shall be proportionately increased. Any
fractional share resulting from such adjustment shall be rounded up to the next
whole share.

 

11



--------------------------------------------------------------------------------

(c)    Recapitalizations and Corporate Changes. If the Company recapitalizes,
reclassifies its capital stock or otherwise changes its capital structure or
another change or event occurs that constitutes an “equity restructuring”
pursuant to Accounting Standards Codification Topic 718, Compensation — Stock
Compensation, or any successor accounting standard (a “recapitalization”), (A)
the Committee shall equitably adjust the number and class of shares of Common
Stock (or other securities or property) covered by each outstanding Award and
the terms and conditions, including the exercise price and performance criteria
(if any), of such Award to equitably reflect such recapitalization and shall
adjust the number and class of shares of Common Stock (or other securities or
property) with respect to which Awards may be granted after such
recapitalization and (B) the Committee shall make a corresponding and
proportionate adjustment with respect to the maximum number of shares of Common
Stock (or other securities) that may be delivered with respect to Awards under
the Plan as provided in Paragraph V(a), the individual Award limitations set
forth in Paragraph V(a) and the class of shares of Common Stock (or other
securities) available for grant under the Plan. If (i) the Company shall not be
the surviving entity following the consummation of any merger, consolidation or
other business combination or reorganization (or survives only as a subsidiary
of an entity), (ii) the Company sells, leases, or exchanges all or substantially
all of its assets to any other person or entity, (iii) the Company is dissolved
and liquidated, (iv) any person or entity, including a “group” as contemplated
by section 13(d)(3) of the Exchange Act, acquires or gains ownership or control
(including, without limitation, the power to vote) of more than 50% of the
outstanding shares of the Company’s voting stock (based upon voting power), or
(v) the individuals who, as of the Effective Date, constitute members of the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board (provided, however, that any individual becoming a
director subsequent to such date whose election, or nomination for election by
the Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered for purposes
of this definition as though such individual was a member of the Incumbent
Board, but excluding, for these purposes, any such individual whose initial
assumption of office as a director occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of any
individual, entity or group other than the Board) (each such event in clauses
(i) through (v) above is referred to herein as a “Corporate Change”), then
(x) no sooner than effective as of the consummation by the Company of such
merger, consolidation, combination, reorganization, sale, lease, or exchange of
assets or dissolution and liquidation or such change in the Board or (y) no
later than 30 days after a Corporate Change of the type described in clause
(iv), the Committee, acting in its sole discretion without the consent or
approval of any Participant, shall effect one or more of the following
alternatives in an equitable and appropriate manner to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Stock Incentive Plan, which alternatives may vary among individual
Participants and which may vary among Options held by any individual
Participant: (1) accelerate the time at which Options then outstanding may be
exercised so that such Options may be exercised in full for a limited period of
time on or before a specified date fixed by the Committee, after which specified
date all such unexercised Options and all rights of Participants thereunder
shall terminate, (2) require the mandatory surrender to the Company by all or
selected Participants of some or all of the outstanding Options held by such
Participants (irrespective of whether such Options are then

 

12



--------------------------------------------------------------------------------

exercisable under the provisions of the Stock Incentive Plan) as of a date
specified by the Committee, in which event the Committee shall thereupon cancel
such Options, and the Company shall pay (or cause to be paid) to each
Participant an amount of cash per share equal to the excess, if any, of the
amount calculated in Subparagraph (d) below (the “Change of Control Value”) of
the shares subject to such Options over the exercise price(s) under such Options
for such shares, or (3) make such adjustments to Options then outstanding as the
Committee deems appropriate to reflect such Corporate Change and to prevent the
dilution or enlargement of rights (provided, however, that the Committee may
determine in its sole discretion that no adjustment is necessary to such Options
then outstanding), including, without limitation, adjusting such an Option to
provide that the number and class of shares of Common Stock covered by such
Option shall be adjusted so that such Option shall thereafter cover securities
of the surviving or acquiring corporation or other property (including, without
limitation, cash) as determined by the Committee in its sole discretion.

(d)    Change of Control Value. For the purposes of clause (2) in Subparagraph
(c) above, the “Change of Control Value” shall equal the amount determined in
the following clause (i), (ii) or (iii), whichever is applicable: (i) the per
share price offered to stockholders of the Company in any such merger,
consolidation, or other business combination, reorganization, sale of assets or
dissolution and liquidation transaction, (ii) the per share price offered to
stockholders of the Company in any tender offer or exchange offer whereby a
Corporate Change takes place, or (iii) if such Corporate Change occurs other
than pursuant to a tender or exchange offer, the fair market value per share of
the shares into which such Options being surrendered are exercisable, as
determined by the Committee as of the date determined by the Committee to be the
date of cancellation and surrender of such Options. In the event that the
consideration offered to stockholders of the Company in any transaction
described in this Subparagraph (d) or Subparagraph (c) above consists of
anything other than cash, the Committee shall determine the fair cash equivalent
of the portion of the consideration offered which is other than cash.

(e)    Other Changes in the Common Stock. In the event of changes in the
outstanding Common Stock by reason of recapitalizations, reorganizations,
mergers, consolidations, combinations, split-ups, split-offs, spin-offs,
exchanges, or other relevant changes in capitalization or distributions (other
than ordinary dividends) to the holders of Common Stock occurring after the date
of the grant of any Award and not otherwise provided for by this Paragraph X,
such Award and any agreement evidencing such Award shall be subject to
adjustment by the Committee at its sole discretion as to the number and price of
shares of Common Stock or other consideration subject to such Award in an
equitable and appropriate manner so as to prevent the dilution or enlargement of
the benefits or potential benefits intended to be made available under such
Award. In the event of any such change in the outstanding Common Stock or
distribution to the holders of Common Stock, or upon the occurrence of any other
event described in this Paragraph X, the aggregate maximum number of shares
available under the Stock Incentive Plan, the aggregate maximum number of shares
that may be issued under the Stock Incentive Plan through Incentive Stock
Options, and the maximum number of shares that may be subject to Awards granted
to any one individual shall be appropriately adjusted to the extent, if any,
determined by the Committee, whose determination shall be conclusive.

 

13



--------------------------------------------------------------------------------

(f)    Stockholder Action. Any adjustment provided for in the above
Subparagraphs shall be subject to any stockholder action required by applicable
law or regulation or the Company’s certificate of incorporation or bylaws.

(g)    No Adjustments Unless Otherwise Provided. Except as hereinbefore
expressly provided, the issuance by the Company of shares of stock of any class
or securities convertible into shares of stock of any class, for cash, property,
labor or services, upon direct sale, upon the exercise of rights or warrants to
subscribe therefor, or upon conversion of shares or obligations of the Company
convertible into such shares or other securities, and in any case whether or not
for fair value, shall not affect, and no adjustment by reason thereof shall be
made with respect to, the number of shares of Common Stock subject to Awards
theretofore granted or the purchase price per share, if applicable.

XI. AMENDMENT AND TERMINATION OF THE STOCK INCENTIVE PLAN

The Board in its discretion may terminate the Stock Incentive Plan at any time
with respect to any shares of Common Stock for which Awards have not theretofore
been granted. The Board shall have the right to alter or amend the Stock
Incentive Plan or any part thereof from time to time; provided that no change in
the Stock Incentive Plan may be made that would materially impair the rights of
a Participant with respect to an Award theretofore granted without the consent
of the Participant, and provided, further, that the Board may not, without
approval of the stockholders of the Company, (a) amend the Stock Incentive Plan
to increase the aggregate maximum number of shares that may be issued under the
Stock Incentive Plan, increase the aggregate maximum number of shares that may
be issued under the Stock Incentive Plan through Incentive Stock Options, or
change the class of individuals eligible to receive Awards under the Stock
Incentive Plan, or (b) amend or delete Paragraph VII(f).

XII. MISCELLANEOUS

(a)    No Right to an Award. Neither the adoption of the Stock Incentive Plan
nor any action of the Board or of the Committee shall be deemed to give any
individual any right to be granted an Award, or any other rights hereunder
except as may be evidenced by an Award agreement duly executed on behalf of the
Company, and then only to the extent and on the terms and conditions expressly
set forth therein. The Stock Incentive Plan shall be unfunded. The Company shall
not be required to establish any special or separate fund or to make any other
segregation of funds or assets to assure the performance of its obligations
under any Award.

(b)    No Employment/Membership Rights Conferred. Nothing contained in the Stock
Incentive Plan shall (i) confer upon any employee or Consultant any right with
respect to continuation of employment or of a consulting or advisory
relationship with the Company or any Affiliate or (ii) interfere in any way with
the right of the Company or any Affiliate to terminate his or her employment or
consulting or advisory relationship at any time. Nothing contained in the Stock
Incentive Plan shall confer upon any Director any right with respect to
continuation of membership on the Board.

 

14



--------------------------------------------------------------------------------

(c)    Other Laws; Withholding. The Company shall not be obligated to issue any
Common Stock pursuant to any Award granted under the Stock Incentive Plan at any
time when the shares covered by such Award have not been registered under the
Securities Act of 1933, as amended, and such other state and federal laws,
rules, and regulations as the Company or the Committee deems applicable and, in
the opinion of legal counsel for the Company, there is no exemption from the
registration requirements of such laws, rules, and regulations available for the
issuance and sale of such shares. No fractional shares of Common Stock shall be
delivered, nor shall any cash in lieu of fractional shares be paid unless
otherwise determined by the Committee. Unless other arrangements have been made
that are acceptable to the Company, the Company shall have the right to deduct
or withhold, or cause to be deducted or withheld, or to permit a Participant to
elect to have deducted or withheld, from any Award, from any payment due or
transfer made under any Award or from any compensation or other amount owing to
a Participant, the amount (in cash, Common Stock (including Common Stock that
would otherwise be issued with respect to such Award) or other property) of any
applicable taxes required by law to be withheld, to require any payments
required to enable it to satisfy its withholding obligations and to take such
other action as may be necessary in the opinion of the Company to satisfy its
withholding obligations with respect to such Award.

(d)    No Restriction on Corporate Action. Nothing contained in the Stock
Incentive Plan shall be construed to prevent the Company or any Affiliate from
taking any action which is deemed by the Company or such Affiliate to be
appropriate or in its best interest, whether or not such action would have an
adverse effect on the Stock Incentive Plan or any Award made under the Stock
Incentive Plan. No Participant, beneficiary or other person shall have any claim
against the Company or any Affiliate as a result of any such action.

(e)    Restrictions on Transfer. An Award (other than an Incentive Stock Option,
which shall be subject to the transfer restrictions set forth in Paragraph
VII(c)) shall not be transferable otherwise than (i) by will or the laws of
descent and distribution, (ii) pursuant to a qualified domestic relations order
as defined by the Code or Title I of the Employee Retirement Income Security Act
of 1974, as amended, or the rules thereunder, or (iii) with the consent of the
Committee.

(f)    Clawback. Notwithstanding any provisions in the Stock Incentive Plan to
the contrary, any portion of the payments and benefits provided under the Stock
Incentive Plan or the sale of shares of Common Stock shall be subject to a
clawback or other recovery by the Company to the extent necessary to comply with
applicable law including, without limitation, the requirements of the Dodd-Frank
Wall Street Reform and Consumer Protection Act of 2010 or any Securities and
Exchange Commission rule.

(g)    Delayed Payment Restriction. Notwithstanding any provision in the Stock
Incentive Plan or an Award agreement to the contrary, if any payment or benefit
provided for under an Award would be subject to additional taxes and interest
under section 409A of the Code if the Participant’s receipt of such payment or
benefit is not delayed in accordance with the requirements of section
409A(a)(2)(B)(i) of the Code, then such payment or benefit shall not be provided
to the Participant (or the Participant’s estate, if applicable) until the
earlier of (i) the date of the Participant’s death or (ii) the date that is six
months after the date of the Participant’s separation from service with the
Company.

(h)    Governing Law. The Stock Incentive Plan shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without regard
to conflicts of laws principles thereof.

 

15